Citation Nr: 1603982	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-20 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 30 percent for service-connected cystic acne, (also claimed as chloracne and eczema).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to June 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2008 and October 2011 rating decisions of the Los Angeles, California Department of Veteran Affairs (VA) Regional Office (RO).  The October 2011 rating decision increased the rating for service-connected cystic acne to 30 percent effective January 26, 2011.  In October 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

Regarding the claims to reopen, the Agency of Original Jurisdiction (AOJ) has reopened the Veteran's claims seeking service connection for bilateral hearing loss and tinnitus.  Notwithstanding such action, whether new and material evidence has been received to reopen those claims must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that the Veteran filed timely notices of disagreement initiating appeals of prior January 2010 and October 2013 rating decisions denying service connection for a left wrist disability and PTSD, respectively.  However, a timely substantive was not filed in response to an October 2011 statement of the case (SOC) addressing a left wrist disability, and service connection for PTSD was granted in July 2014, and the Veteran has not indicated disagreement with the rating assigned in that decision.  Therefore, those matters are not on appeal at this time.

The issue of an increased rating for cystic acne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the October 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal to reopen a claim of service connection for bilateral hearing loss.

2.  An unappealed April 1995 rating decision denied the Veteran service connection for tinnitus because there was no evidence of such disability in the record.

3.  Evidence received since the April 1995 decision includes evidence not in the record at the time that suggests the Veteran's tinnitus began during service and has persisted since; relates to unestablished facts needed to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating such claim.

4.  The evidence reasonably shows the Veteran has tinnitus that began during service and has persisted since.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal to reopen a claim of service connection for bilateral hearing loss have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the Veteran has withdrawn his appeal seeking service connection for bilateral hearing loss, the Board is granting the claims involving tinnitus in full, and the remaining claim on appeal is being remanded, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless at this time.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.


Bilateral Hearing Loss

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

At the October 2015 hearing, prior to the promulgation of a decision in the matter, the Veteran expressly indicated his intent to withdraw his appeal seeking to reopen a claim of service connection for bilateral hearing loss.  The Board finds that the criteria for withdrawal of an appeal have been met, and there remains no allegation of error of fact or law remaining for appellate consideration.  Accordingly, the Board has no jurisdiction to review that appeal, and it must be dismissed.

Tinnitus

As noted above, an April 1995 rating decision denied the Veteran service connection for tinnitus because there was no evidence of such disability in the record.  He was notified of that decision and his appellate rights, and did not file a timely notice of disagreement or submit new and material evidence within the following year.  Therefore, that decision became final based on the evidence then of record, which included service treatment records (STRs) and September 1972 and October 1994 VA examinations.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003.

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, evidence received since the April 1995 denial includes VA treatment records and examinations, lay statements, and the October 2015 hearing testimony documenting the Veteran's consistent reports of ringing in both ears that began during service.  Specifically, the Veteran reported firing mounted guns while serving aboard the U.S.S. Albert David.  As such evidence was not previously of record, it is clearly new.  Moreover, tinnitus is a disability which is observable by lay persons, the new evidence also relates to the previously unestablished elements needed to substantiate the underlying claim of service connection (i.e., current disability and nexus to service).  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay persons are competent to speak to observable conditions and symptoms).  In light of the above, and considering the low threshold standard for reopening established under Shade, the Board finds the new evidence also raises a reasonable possibility of substantiating the underlying claim.  Therefore, it is also material, and the claim may be reopened.  

Consequently, what remains to be considered is whether the evidence of record is, in fact, sufficient to substantiate the newly reopened claim of service connection for tinnitus.  As noted above, to substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  

VA records, examination reports, and the Veteran's competent lay testimony confirm a current diagnosis of tinnitus.  Furthermore, while STRs are silent for noise exposure or audiological complaints, his personnel records show he was awarded a combat action ribbon.  Thus, he is entitled to consideration of his claim under the relaxed evidentiary standards afforded to combat veterans under 38 U.S.C.A. § 1154(b), which provides that lay testimony, is sufficient to establish an injury in service that was sustained during combat.  As the Veteran explicitly alleges hazardous noise exposure during service due to proximity to firing mounted guns during combat, and the Board finds no reason to question the veracity of such reports, noise exposure in service is conceded.  Moreover, as noted above, his lay statements and hearing testimony are also competent evidence of onset in service and continuity since.  See Layno, 6 Vet. App. at 469-70.  

In so finding, the Board acknowledges that there are October 2008 and January 2013 VA examination reports indicating the Veteran's tinnitus is unrelated to service, and instead due to the Veteran's hearing loss (which, in turn, is attributed to his postservice occupational noise exposure).  However, the Board notes that these opinions fail to afford the Veteran's lay testimony regarding tinnitus during service proper consideration.  In addition, the opinions also fail to consider that the Veteran reported use of hearing protection during any postservice occupational noise exposure and no such protection during service.  Consequently, the Board finds those medical opinions are of limited probative value.  

Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current tinnitus began during service and has persisted since.  Resolving all remaining doubt in his favor, the Board finds that service connection for tinnitus is warranted, and the appeal in that matter must be granted.


ORDER

The appeal seeking to reopen a previously denied claim of service connection for bilateral hearing loss is dismissed.

The appeal seeking to reopen a previously denied claim of service connection for tinnitus is granted.

The appeal seeking service connection for tinnitus is granted.



REMAND

The Veteran claims his service-connected cystic acne disability should warrant a rating in excess of 30 percent.  The most recent January 2013 VA examination report indicates the Veteran's skin disability is not productive of any scarring or disfigurement.  However, a review of all other medical evidence in the record shows several notations of scarring associated with his skin problems, both as a direct result of his cystic acne and as a product of multiple operations to incise and drain lesions.  Furthermore, the examiner evaluated the Veteran's disability solely based on the criteria for acne, which only considers the face and neck, despite the fact that the Veteran's skin disability is noted in all relevant VA examination reports (including the January 2013 report) to affect other areas as well.  Moreover, at the October 2015 hearing, the Veteran suggested that he had constant or near-constant use of systemic corticosteroids or immunosuppressants in the past 12 months to treat his skin disability, which is not noted in any examination report of record.  In light of the above, and considering the most recent examination was conducted almost three years ago, the Board finds that a contemporaneous examination is needed to determine the current severity of the Veteran's cystic acne.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA treatment the Veteran has received for a skin disability.

2. Then, arrange for a dermatological examination of the Veteran to determine the current severity of his service-connected cystic acne.  Based on an examination of the Veteran, review of the record, and any tests or studies deemed necessary, the examiner should describe the pertinent findings and features of the Veteran's cystic acne in sufficient detail to allow for evaluation under all relevant rating criteria.  Specifically, the examiner must note the percentage of both exposed areas and total body areas affected by his cystic acne, and whether he has been prescribed constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  The examiner must include a rationale for all opinions provided, citing as appropriate to medical literature and factual data.

3. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


